Stolz, Judge.
Appellant was charged and convicted of "Operating a Motor Vehicle without a Tag” and with an "Expired Inspection Sticker” and sentenced to a fine of $25. The question before the court is whether the vehicle operated by appellant is a type vehicle required by law to be registered, licensed, and inspected. Held:
Code § 68-101 (Ga. L. 1927, pp. 226, 227) defines a vehicle as "Any contrivance used for transportation of persons or property on public highways.” Motor vehicle is defined therein as "Any vehicle, except tractors, propelled by power other than muscular power, not operated exclusively upon tracks.”
The evidence showed that the vehicle in question was a GMC truck, on the bed of which had been mounted a loader used for loading logs and pulpwood.
An examination of the evidence, and particularly photographs of the vehicle in question, shows conclusively that it was propelled by its regular engine, operated on wheels and had provision for carrying persons in the cab thereof, as well as the log loader previously mentioned.

Judgment affirmed.


Deen, P. J., and Marshall, J., concur.